Citation Nr: 1013083	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability, to include anxiety neurosis/schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to March 
1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which held that new and material 
evidence had not been received to reopen the claim for 
service connection for anxiety neurosis/schizophrenia.  

The RO in Cleveland, Ohio, has jurisdiction of the Veteran's 
claims file.  


FINDINGS OF FACT

1.  A June 1983 rating decision denied service connection 
for a nervous condition; the Veteran did not appeal the 
decision within one year of receiving notification of the 
decision and his appellate rights.

2.  Evidence added to the record since the June 1983 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim for service connection 
for anxiety neurosis/schizophrenia, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1983 rating decision which denied service 
connection for a nervous condition is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  Evidence received since the June 1983 rating decision is 
not new and material, and the claim for service connection 
for a psychiatric disability, to include anxiety 
neurosis/schizophrenia, is not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

With respect to a request to reopen a final denial of 
service connection, the claimant must be notified of both 
the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's 
duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.

Here, the VCAA duty to notify, including consistent with 
Kent, was satisfied by a letter sent to the appellant in 
October 2004 that fully addressed all necessary notice 
elements, including the reason for the prior final denial, 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.

The criteria for assignment of an effective date and 
disability rating in the event of award of the benefit 
sought were provided in a March 2006 letter.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service treatment records and post-service private treatment 
records.  VA is not obligated to provide a medical 
examination if the Veteran has not presented new and 
material evidence to reopen a final claim.  38 U.S.C.A. 
§ 5103A(f).  Thus, in this case a VA examination is not 
necessary.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
In September 2006 correspondence, the Veteran stated that he 
had no additional evidence to submit and requested that the 
RO certify his appeal and send his file to the Board.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 
supra. 

The Board has reviewed all of the evidence in the claims 
file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Court of Appeals for the Federal Circuit has 
held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
as to the claim.

The Veteran continues to assert that he now has 
schizophrenia that began during active duty.  See August 
2004 VA Form 21-4138.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the Veteran to 
reopen his claim is presumed credible for the limited 
purpose of ascertaining its materiality.  Spaulding v. 
Brown, 10 Vet. App. 6, 10 (1997).

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in active service or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

The June 1983 rating decision denied service connection for 
a nervous condition.  The Veteran was notified of the 
determination, and his appellate rights, in a letter issued 
that same month.  No appeal was taken from the 
determination.  As such, the decision became final.  38 
U.S.C.A. § 7105 (West 2002).  The decision found that a 
nervous condition existed prior to service and was not 
aggravated during service.  

Evidence of record at the time of the prior final denial in 
June 1983 included service treatment records.  The Veteran 
was hospitalized in December 1977 and was given a final 
diagnosis of anxiety neurosis, chronic, severe, with acute 
exacerbation.  The Veteran was also hospitalized in February 
1978 at a VA facility on transfer from Fort Hood.  The final 
diagnosis was psychotic depressive reaction, in remission.  
The Veteran was determined to be medically unfit for 
continued military service and was discharged without 
severance pay.  His mental illness was considered EPTS by 
history and non-service AGG.  It was considered a natural 
progression of a pre-existing disease.  

Since the June 1983 rating decision became final, the 
Veteran has submitted private medical records dated in 1991 
that refer to a history of schizophrenia and set forth 
current psychiatric symptoms and treatment.  A 2006 
outpatient report from the same provider provides a 
diagnosis of schizoaffective disorder.  

They Veteran also submitted private emergency room reports 
dated in 1996 that show that he complained of generalized 
numbness for one month along with weakness after beginning 
Mellaril for control of apparent schizophreniform behavior.  
Past medical history was noted to be remarkable for possible 
schizophreniform disorder.  The impression was possible 
adverse reaction to Mellaril.  Subsequent records from the 
same emergency room dated through 2001 are negative for 
psychiatric treatment.  

The medical records submitted by the Veteran in order to 
reopen his claim do not address the etiology of his anxiety 
neurosis/schizophrenia.  They do not show that he incurred 
or aggravated anxiety neurosis/schizophrenia during active 
duty.  They raise no reasonable possibility of 
substantiating the claim.  Thus, the evidence is not 
material within the meaning of 38 C.F.R. § 3.156(a).

The Board also finds that the Veteran's assertions that he 
incurred anxiety neurosis/schizophrenia during active duty 
are redundant of his prior contentions and do not constitute 
new and material evidence.  See Reid v. Derwinski, 2 Vet. 
App. 312, 315 (1992).  Further, as a layperson, the Veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Thus, his statements are not material to the critical issue 
in this case of whether he incurred or aggravated anxiety 
neurosis/schizophrenia during active duty.  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court of Appeals for 
Veterans Claims noted that lay persons are not competent to 
offer medical opinions or diagnoses and that such evidence 
does not provide a basis on which to reopen a claim of 
service connection.

In sum, the evidence submitted by the Veteran raises no 
reasonable possibility of substantiating the claim for 
service connection for anxiety neurosis/schizophrenia.  
Thus, the evidence is not material within the meaning of 
38 C.F.R. § 3.156(a) and the claim is not reopened.


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for 
anxiety neurosis/schizophrenia is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


